DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	The following is an examiner's statement of reasons for allowance: 
	The limitation “a locking part is slid onto the closure part, said locking part having locking elements distributed across the periphery which engage in the longitudinal slots such that the pins are prevented from rotating out of the transverse slots; and wherein the locking part is fastened to the closure part via at least one fastener which is detachable exclusively via a tool” in combination with other limitations present is neither taught nor disclosed in the prior art of record.     

Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Hung V Ngo/
Primary Examiner, Art Unit 2847